 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
      JAMES MARVIN BRIDGES,                             Case No. 1:19-cv-00564-SKO
 9
                         Plaintiff,                     ORDER TO AMEND APPLICATION TO
10            v.                                        PROCEED IN FORMA PAUPERIS

11    NANCY A. BERRYHILL,                               (Doc. 2)

12    Acting Commissioner of Social Security,           TWENTY-ONE DAY DEADLINE
                         Defendant.                /
13

14                                              ORDER

15          Plaintiff James Marvin Bridges filed a complaint on May 1, 2019, along with an application

16 to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1 & 2.) Plaintiff’s application

17 fails to set forth complete answers to question numbers 3(f) regarding sources of income. (See Doc.

18 2.)

19          Accordingly, IT IS HEREBY ORDERED that within twenty-one (21) days from the date of

20 this order, Plaintiff shall file an amended application to proceed in forma pauperis that fully

21 responds to all applicable questions, including question number 3.

22
     IT IS SO ORDERED.
23

24 Dated:     May 3, 2019                                          /s/   Sheila K. Oberto        .
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
